134 F.3d 379
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Myron R. STAHL, Plaintiff-Appellant,v.GIBRALTAR FINANCIAL CORPORATION, Defendant-Appellee.John GLAVARIS;  Patricia Glavaris;  Benny L. Tolley, Plaintiffs,andMyron R. STAHL, Plaintiff-Intervenor-Appellant,v.Herbert J. YOUNG;  James N. Thayer;  Jay Janis;  John R.Williamson;  Jerome Nussbaum;  Michael W. Mooney;  LynneCrawford;  Linda K.S. Blount;  Robert R. Sprague Houston I.Flournoy;  Bernice Hutter;  Melvin P. Spitz;  Rafael E.Vega;  Gibraltar Savings;  Gibraltar Savings, F.A.;  MelvinRifkind;  KPMG Peat Marwick;  Gibson, Dunn & Crutcher;Ernst & Whinney;  Ernst & Young;  William H. Dudley;Resolution Trust Corporation, as Receiver for GibraltarSavings;  Melvin Rifkind;  Rifkind, Pondel & Parson;Kenneth Leventhal;  Richard Sprayregen;  Jerome Nussbaum,Defendants-Appellees.John GLAVARIS;  Patricia Glavaris;  Benny L. Tolley,Plaintiffs-Appellants,v.Herbert J. YOUNG;  James N. Thayer;  Jay Janis;  John R.Williamson;  Jerome Nussbaum;  Michael W. Mooney;  LynneCrawford;  Linda K.S. Blount;  Robert R. Sprague Houston I.Flournoy;  Bernice Hutter;  Melvin P. Spitz;  Rafael E.Vega;  Gibraltar Savings;  Gibraltar Savings, F.A.;  MelvinRifkind, et al.;  Gibson, Dunn & Crutcher;  KPMG PeatMarwick;  Ernst & Whinney;  Ernst & Young;  William H.Dudley;  Federal Deposit Insurance Corporation, as Receiverfor Gibraltar Savings and Gibraltar Savings, F.A.;  MelvinRifkind;  Rifkind, Pondel & Parson;  Kenneth Leventhal;Richard Sprayregen;  Jerome Nussbaum, Defendants-Appellees.John GLAVARIS;  Patricia Glavaris;  Benny L. Tolley, Plaintiffs,andMarit FIDEL;  Bernhard Fidel;  Joel Binder,Plaintiff-Intervenors-Appellants.v.Herbert J. YOUNG;  James N. Thayer;  Jay Janis;  John R.Williamson;  Jerome Nussbaum;  Michael W. Mooney;  LynneCrawford;  Linda K.S. Blount;  Robert R. Sprague Houston I.Flournoy;  Bernice Hutter;  Melvin P. Spitz;  Rafael E.Vega;  Gibraltar Savings;  Gibraltar Savings, F.A.;  MelvinRifkind, et al.;  Gibson, Dunn & Crutcher;  KPMG PeatMarwick;  Ernst & Whinney;  Ernst & Young;  William H.Dudley;  Resolution Trust Corporation, as Receiver forGibraltar Savings;  Melvin Rifkind;  Rifkind, Pondel &Parson;  Kenneth Leventhal;  Richard Sprayregen;  JeromeNussbaum, Defendants-Appellees.
Nos. 96-55201, 96-55230, 96-55444, 96-55622.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 5, 1997.Jan. 22, 1998.

1
Before CANBY and THOMPSON, Circuit Judges, and MOLLOY, District Judge.**


2
MEMORANDUM*


3
PFAELZER, District Judge.


4
After carefully reviewing the arguments presented and the record, we affirm the district court's dismissal of the Glavaris plaintiffs' complaint and its denial of Bernard Fidel and Joel Binder's intervention motion for the reasons set forth by the district court in its thorough and well-reasoned Memorandum of Decision, filed on September 10, 1992;  and Memorandum of Decision, flied on August 11, 1994.  We also affirm the denial of Myron R. Stahl's intervention motion.  The motion was not timely filed and intervention clearly would have prejudiced the parties in the Glavaris action.  See County of Orange v. Air.  Calif., 799 F.2d 535, 537-38 (9th Cir.1986);  Empire Blue Cross & Blue Shield v. Janet Greeson's A Place for Us, 62 F.3d 1217, 1220 (9th Cir.1995).1


5
AFFIRMED.



**
 Honorable Donald W. Molloy, United States District Judge for the District of Montana, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


1
 We grant the Glavaris plaintiffs' motion for reconsideration.  In case number 96-55444, the oversized reply brief is ordered filed.  The officers and directors' motion to strike the reply brief is denied